 SAN FRANCISCO-OAKLAND MAILERS'33San Francisco-OaklandMailers'UnionNo. 18InternationalTypographical Union(The TribunePublishingCo.)andAlfredW. Switzer. Case20-C B-1914December 12, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn July25, 1969,Trial Examiner Henry S. Sahmissued his Decision in the above-entitled proceedingfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attached Trial Examiner'sDecision. Thereafter,theRespondent filed exceptions to the decision andasupportingbrief.TheGeneralCounsel filedlimited exceptions,and a brief in support of theTrial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulingsof the TrialExaminer and finds that no prejudicial error wascommitted.The rulings are hereby affirmed. TheBoard has considered the Trial Examiner'sDecision,the exceptions and briefs,and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer only to the extent consistent herewith.'1.The record reflects that two employeesattempted to protest the dues structure of their localby withholding a portion of their dues.The Union,whose chapel chairman maintains the Employer'sovertime list, effectively changed the conditions ofemployment for these individuals by removing theirnames from the overtime list, thus causing theemployer to deprive them of overtime to which theyotherwisewould have been entitled.There is nounion-security agreement.In these circumstances theUnion'sactionconstitutesaclearviolationofSection 8(b)(2) and(1)(A).representatives, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified:1.Substitute the following for paragraph 1(a) ofthe Trial Examiner's Recommended Order:"(a) Causing or attempting to cause The TribunePublishing Company, its officers, agents, successors,orassigns to discriminate against any of itsemployees in violation of Section 8(a)(3) of theAct."2.Substitute the following for the first indentedparagraph of the Notice attached as Appendix A:WE WILL NOT cause or attempt to cause TheTribune Publishing Company, its officers, agents,successors, or assigns to discriminate against anyof its employees in violation of Section 8(a)(3) ofthe Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S SAHM, Trial Examiner- This proceeding washeard in San Francisco, California, on April 15 and 16,1969. The complaint which issued on January 22, 1969, onan initial charge dated September 10, 1968, alleged thatRespondentUnion, engaged in unfair labor practicesproscribed by Section 8(b)(2) and 8(b)(l)(A) of the Act bydiscriminatorily depriving two of its members, employeesof the Oakland Tribune, of overtime work because theyhad antagonized union officials.Respondent filed ageneral denial alleging that the union officials named inthe complaint "had no authority to act as an agent ofrespondent Union with respect to all actions relating tothe allegations of the complaint." Respondent expandedits defense at the hearing by contending that the allocationof overtime to the alleged discriminatees was fair, andthat, in fact, the discriminatees received more overtimethan would have been the case had the overtime prioritylist administered by the Union been strictly enforced.'The IssueIs twofold: Did the Union deprive its two members,employees of the Oakland Tribune, of their allocableshare of overtime work and, if so, was the Union'smotivationforsuchactionlegallypermissibleorproscribed by the ActsUpon the entire record in the case and fromobservation of the witnesses while testifying, there arehereby made the following.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,San Francisco-OaklandMailers' Union No. 18, International TypographicalUnion, Oakland, California, its officers, agents, andThe Board does not adopt fn I of the Trial Examiner'sDecision, whichitdeems inapplicable to the situation presented by the instant case TheTrial Examiner's Decision is amended to reflect that Male is the stepson ofSwitzerFINDINGS OF FACTJurisdictional FindingsThe Tribune Publishing Company, herein called theTribune,publishesadailynewspaper inOakland,California.Itsubscribes to various interstate newsservices,publishesnationallysyndicated features andadvertisesmany nationally sold products. The Tribune'sgross revenues from its publishing operations far exceeded$200,000 for the past year. It is found that the Oakland'Shifting defensesmay be a circumstance indicating a discriminatorymotivation.Dant & Russell,Lid,92 NLRB 307, 320.180 NLRB No 12 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDTribune is engaged in commerce within the meaning ofSection 2(2), (6) and(7) of the NationalLaborRelationsActThe Respondent Union is a labor organization withinthe meaning of Section2(5) of the ActThe Alleged Unfair LaborPracticesBackgroundThe two charging parties, Alfred Switzer and GeorgeMale, have been employed in the mailroom of theOakland Tribune since 1961 and 1960, respectively Theirduties consist of removing the daily newspapers as theycome off the press, folding them and inserting pages whennecessary, and carrying the assembled papers across theloading dock to Tribune delivery trucksOn March 8, 1968, Male and Switzer (who is a stepsonofMale) joined with other union members, in drafting apetition addressed to the Respondent Union and circulateditamong some of their fellow-members of the Union,employed in the Tribune mailroom, soliciting them to signthe petition This petition reads as follows:To- Officers of Mailers UnionLocal 18, I.T UUnder the authority guaranteed by the LandgrumGriffen Labor Management Reporting Act, and in theinterest of gettingMailers Local 18 back on a soundfinancial basis, the undersigned members of MailersUnion Local 18 request and demand -A full scale review and a complete financialstatement of the structure, method and operating costfor the past 6 years (1962 through and including 1968)of every department of Local 18 operationWe do not want copies of the local monthly financialstatement, as accepted by the Local 18 meeting Thesestatements are not detailed enough to show where themoney really goes Also attendance at meetings is notrepresentative of the 450 man local. Because of theworkschedulesmanymembers find it almostimpossible to attend.Itseems impossible that the 1 1/2% dues,approximately $50,000.00 to $55,000 00, is not enoughmoney to run this union, per year. We propose to holdoff any change in local dues until we have a fullfinancial review of the last six (6) years (1962 throughand including 1968) operating costs.We want a full,clearbreakdown in the financial statement of allmonies handled in any way by and through Local 18officers in these yearsIA complete breakdown of all monies paid out byLocal 18 as salaries, expenses, gratuities, etc to.Officers,employees,aids,legalhelp,scalecommittees, executive board members, etc2All costs of Marine Guide - Sausalito - strikeFull breakdown on all costs involved.3Complete breakdown of the cost of Local 18Union office on Market Street in San Francisco.4A full account of every dollar collected as dues andor assessments, fines or in any other manner - allmoney handled in any way by Local 18 or any of itsofficers, as part of the local operation or any relatedoperations in the past six (6) years (1962 through andincluding 1968)The proposed 2 1/2% would be over $90,000 00Local dues yearly, plus approximately $200,000 00IT U duesAfter the petition had been signed by twelve unionmembers (includingMale and Switzer), the draftersdecided not to forward the petition to the Union Instead,theduesrevisiongroupdecidedtochallengetheincumbent union administration by running its owncandidate for president on a platform of revising theUnion's dues structure. Then, on or about May 14, 1968,Male and Switzer drafted a letter endorsing the candidacyofDavidGrundmann for President of the Union.Grundmann opposed Smith, the incumbent president, whowas endorsed by the officers of the Respondent UnionThis campaign letter which was distributed by Male andSwitzer to the union members read as followsWe solicit your vote for Dave Grundmann forpresident of Local 18 San Francisco Oakland MailersUnion LT UGrundmann will make a genuine effort to cut localdues to the bone Try to take the local off thepercentage system for local dues and try to operate ona$5.00 flat rate like most other unions Lets cutexpenses now $48,000.00 plus to operate this local isridiculousSmith can't operate on this each year, hewants more more more moreGrundmann will give us a full audit for the last sixyears and we will find out if there has been any hankypanky going on, and where the big $48,000.00 plus peryear local money has been goingGrundmann will make an investigation of the wayI.T U dues are being paid by Boston, New York,Chicago, Cleveland & Los Angeles, if they are payingon the low 5 day scale of their local, as rumor has it,we will pay that way too Lets find out Whoever heardof $100. a month union duesDoug Smith wants to increase your dues and will useevery dirty trick in the book to get more of yourmoneyHow do you like the Smith style ofreferendum9We think its dishonest Every man shouldcast a ballot in his chapel, but Smith couldn't get yourmoney that way so he had the law changed to suit hismethods Lets cut out all this crazy spending Smithdoes Vote for Dave Grundmann and get a square dealLetsmake sure we don't get stuck with any morephoney Sausalito Mann guide deals How much in timeand money did that cost each of you? What a stupidaffairWhat good did it do? What was Smith trying toprove? Smith is liable to hang another Sausalito deal onour necks any time If he gets the chance we will bestuck with it He is trying to figure out how to getmore local dues money out of each of us right nowLets be smart and get rid of Smith now when we havethis chanceVote for Grundmann and a real economy drive.Dump Smith now. The night the strike vote was takenSmith was out of town We gave the strike vote toIT.URepDuncan, not to Smith. Duncan got theconditions in the new contract, not Smith. He is givingthem backLets be honest with ourselves and get rid of Smithwhile we have this one chance. We may not get anothertwo man contest like this againVote Grundmann into office and put control of theunion back in the hands of the membership. Smith hashad control locked up far too long Local 18 meetingsunder Smith are as phoney as his type of referendumvoteThe one he used to ram that $5 00 (four month SAN FRANCISCO-OAKLAND MAILERS'assessment) on Local dues down our throats. We wantto cut union expenses,Smith wants to increase them.Let's dump Smith with a landslide vote for Grundmann.Vote for Grundmannand geta square deal. Mightbe your last chance. Put control of the union back inthe hands of the membership, now.VOTE FOR DAVE GRUNDMANN FORPRESIDENT THIS TIMEGrundmann won the election and took office on May 18,1968, but resigned as president on or about September 15,1968.'The Tribune mailroom is understaffed. Consequently,mailroom employees have abundant overtime workavailable to them, for which theyearn timeand a half oftheirbasicwage scale. Employee overtime records arekept to insure an equitable distribution of the substantialovertime available.' Overtime is allocated on a prioritybasis to the employee who, according to the overtime list,has accumulated the least amount of overtime.The overtimelist is alarge sheet which contains a listof names of the employeesarrangedin priority order andalongsidethe names there are spaces for each day of theweek in which employees are toregister theamount ofovertime they worked on the days of that particular week.The order of the names on the list is determined by theemployee who has the least amount of accumulatedovertime.The employee who has accumulated the leastamount of overtime appears first on thecurrent listing.The amount of overtimeregisteredby each employeeduring the current week when added to his accumulatedovertime hours determines the order of the prioritylistingfor the next week.The prioritylist ismaintained by the chapel chairman,who is the equivalent of a shop steward. Each Saturday hetakes the list down, computes the overtime of eachemployee and makes out a new priority list for the comingweek based on his computation.While the mechanics of the overtime priority system areself-operatinginthattheemployees themselves, byregistering their overtime on the sheet, determine theorder of the next week's listing,it is the chapelchairmanwho assigns the overtime work. Every Saturday he isnotifiedby the mailroom foreman of the amount ofovertime which will be available during theensuing week.The chapel chairman then refers to the prioritylisting andassigns overtime to those who have accumulated the leastovertime.To recapitulate, thosemailerswho are regularlyemployedattheOaklandTribune,andwho areinterchangeably referred to as "regulars" and "situationholders,"are guaranteedfive shifts of work a week. Theseregularmailers'names arelistedon a "slipboard," inpriority order and following eachname isa schedule oftheir workweek.When the foreman of the mailing roomdetermines that the number of shifts for a particular weekwillexceedthenumberof shiftsworked asregularsituations,he notifies the chapelchairman onSaturdaymorning of the number of overtime shifts which will beavailable forthe comingweek. The chapelchairman thenassignsthis overtime work on Saturday to the mailroom'See Infra.'Respondent's counsel in his opening statement phrased this situation asone in which these employees"have available to them substantial overtime.." The GeneralCounsel's representative described the employees asworking"many hours of overtime."35employees before the day-shift men go home, in order ofpriority to those available situation holders or regularemployees of the Tribune who have accumulated the leastamount of overtime and who are low on the overtime list,so that the employee with the least amount of overtimewill be first allocated an overtime shift.,After David Grundmann was elected to the office ofpresident on May 15, 1968, a union meeting was held onMay 19, 1968, at which the members voted to adopt theirexecutive board's recommendation that an investigation bemade of the payment of dues, with special emphasis onthe question of whether some members of the local werepaying an incorrect amount of dues. Under the Union'srules,members' dues are calculated on a percentage oftheir gross income from the job.' It appears that theaverage dues for mailers amounts to around $100 a monthaccordingtoGeneralCounsel'sExhibit3,fourthparagraph. Seesupra.PresidentGrundmann appointedKeith"Rocky"Bentley, a union official, to handle the investigation intothe dues paying practices of the members of the OaklandTribunemailers.Bentleywho has held the post ofsecretary-treasurer of the Union since May 19, 1968, isalsoamember of the executive committee. Theinvestigation disclosed that a number of members werepaying less dues than they should have because they werecomputing their dues on the contract scale for a 5-dayshift rather than on the basis of-their gross income whichincludes overtime.The record reveals Bentley knew sometime in May1968 that Switzer and Male, the alleged discriminatees inthis proceeding, were leaders of a group of union memberswho had determined to intentionally withhold part of theirdues as a means of protesting what they considered anexcessive amount of dues required of them by the Union.This is further evidenced by Bentley's singlingout Switzerand Male for phone calls about mid-July concerning theirdues payments.'On May 29, 1968, Grundmann visited the Tribunemailroom and spoke with Switzer and Male. He told themthat the Union was having financial problems and that ifall of the members would pay dues based on their grossearnings,itwould be helpful to the Respondent. SwitzerandMale told him that they and other members, as ameansof protesting the excessive amount of dues theUnion required, were paying dues only on the basiccontract 5-day week and not gross income which meantthey were not including their overtime pay.'At a union meeting held in June 1968, the Union'sproblem of collecting the correct amount of dues wasdiscussed.GeorgeDuncan, a representative from theInternational Typographical Union, who was visiting theRespondentUnion,toldthemembers that theInternational recognized that dues payments were high.According to Switzer, Duncan stated "that the wholeInternational was basically sound and most people didn'tlike paying the high dues and he said the Internationalrecognized this, it was a great payment [that the membersmade] each month and he figured, . . . the International'This assumes the employee will be available'The International TypographicalUnion "Laws"provide atpage 42 ofG C Exh.18 that dues are computed "on all wages received during thedues month."'See infra and fn. 25.'Some union members were computing their dues on the basic weeklyscaleof$160.75 and others on $168 33which includedtheSaturday"double-header" but this did not include any additional overtimepay. SeeG.C. Exh 17, "Double-Header," Sec. I and2, at p. 36. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDreallydidn't care if you hedged a little bit on yourpayments, he said the general practice was to pay thegreater amount then He said, 'you know you could take alittleback.' It was a well known fact that everybody in thecountry did this at different times "On July 3, 1968, Switzer tendered dues to JohnQuigley,who was chapel chairman of the RespondentUnion from March 1968 to October 1968, and who wasresponsible for the collection of dues The dues tenderedby Switzer to Quigley amounted to $49 96 representingdues payment for June based on the basic 5-day week butdid not include the overtime he had worked which was thecorrect basis for determining the dues he owed the Union.On July 11, Bentley, Secretary-Treasurer of the Union,telephoned both Switzer and Male at work and told themthere were discrepancies in their dues payments Switzeradmitted this but advised Bentley that he was intentionallytendering less than the full amount of dues as a protest inorder to spark action toward the lowering of dues Bentleytold him that in computing his dues he should include theovertime he had worked in June Switzer said he "wouldthink about it," to which Bentley replied, testified Switzer,"take a good serious thought about that sort of thing,because he said there is a lot of fellows in town if theyonly want to pay on five days I can arrange it to see theyonly get five days "Bentley prepared and sent a form letter on July 26,1968, to approximately 50 union members, includingSwitzer and Male The letter informed the members thatthe Tribune had made its payroll records available to theUnion and that on the basis of these records, theaddressee's dues payments were insufficientThe letterconcluded by asking the members to "effect an adjustmentof all monies RECEIVED" in the future from the Tribunein computing the amount of dues they received 8Switzer then sent a check dated July 27 (G C. Exh11(a)) for his June dues computed on the basic 5-day shiftplus the overtime Saturday night "double-header" shiftbut he did not include additional overtime which he hadworked. Bentley sent the check to Quigley who, returnedittoSwitzer on August 17, stating Bentley would notaccept it as it was made out for an amount less than heowedSwitzer's testimony continues as followsWhen hereported at 10:30 p m. for the Saturday night shift onAugust 17, 1968, Quigley said "We [Switzer and Male]wouldn't be working any overtime next week because hehad orders to keep us off the overtime list till we paid ourproper dues.he showed us the worksheet or theovertime sheet, and he had three names 'x-ed' out onthere"' The top two names on the overtime list wereGeorgeMale and Alfred Switzer, and Quigley said,according to Switzer, "I put these down there forreference because Rocky [Bentley] ordered me to keepyou off the overtime list until you paid your proper dues "When Switzer was asked on cross-examination if he everhad a conversation with Quigley "about the 'x-mg'," hereplied"This was on Saturday, August 17, when he wasmaking up the listWe were wanting to know if we weregoing to be offered overtime on Monday and Tuesday -would we be hired and if not we were planning on doingsome other business 10 So he said, "Well your name has- we have 'X's' beside your name here I have been'G C Exhs 5 and6Bentley testified that the response was excellent andthat all were in compliance by the middleof August except Switzer andMale who refused to pay the full amount requiredby the unionlaws untilSeptemberordered by Rocky [Bentley] to keep you off the overtimeuntilyou pay your dues " Also, on cross-examination,when Respondent's counsel asked Switzer if he believedQuigley to be a man of integrity who tells the truth, heanswered. "That's what I believed when he told me Rocky[Bentley] told him to knock me off the overtime list "Switzer's testimony continues as follows- "We, myselfand George Male, decided that the Company should beinformed of this, that we were available for work forMonday and Tuesday [August 19 and 20], which were ourtwo days off So we compiled a letter on a sheet ofnewsprint which was handy and we compiled the letter tostate our position to the foreman and the Company thatwe would be available for these shifts and we presentedthis to the night foreman who was Clarence Taves " Thesenotices, dated August 17, notified the Tribune foremanthat they were available to cover any Monday or Tuesdayovertime shifts The notice also stated overtime was beingdenied them " These notices were forwarded by theforeman to the Oakland Tribune's Director of LaborRelations who answered both Switzer and Male by lettersdated August 20, which stated that the labor agreementbetween the Newspaper and Union provides proceduresfor the settlement of such "differences" and suggestingthat if they have a "problem" to utilize said procedures=Switzer then wrote to the Union on August 24, requestingtheconvening of a "special standing committee" toconsider his grievance and to recover "a day's pay at1-1/2 tines scale for Tuesday, August 20The Unionnever replied "Switzer testified that as of August 17, he had only 141 /4 hours of overtime charged against him and that he"was second or third from the bottom of the list as lowman on a list of 70 or 80 men " The complaint allegesSwitzer and Male were discriminatorily denied overtimeon August 19 and 20, as well as September 9, 10, and 12,but Switzer admitted, as did Male when he testified, thatnone of the Tribune mailroom employees worked overtimeon Monday, August 19 11However, on Tuesday, August 20, five of the mailroomemployees worked overtime Switzer and Male testifiedthat they had priority over all five of these employees andconsequently they should have been offered this overtimebefore the five employees who actually worked on the20th'" Switzer's and Male's testimony as to their prioritystands uncontradicted in the record "Shortly after August 20, Switzer had some buttonsprepared at his own expense which had printed on themthe figure "$160 75" which was the basic scale earned bythemailroom employees for a 5-day, 7-hour shift Hedistributed about 20 of these buttons to his fellow-workersasking each to wear a button as a means of protesting the'The third name was apparently McLaughlin,another employee whoalso was withholding part of his dues"Both Switzer and Male's regular off days are Monday and Tuesday"See G C Exh 7 Although Switzer's notice does not appear as anexhibit, it is reasonable to infer that he sent one as evidencedby the letterthe Newspaper'sDirector of Labor Relations sent replying to Switzer SeeG.C Exh 8"G C Exhs 8 and 9"it is interesting to note Switzer made no claim for loss of overtime onAugust 19, although the complaint so alleges See footnote 1514G C Exhs 10 and 17, Section 32, pps 24 and 25"See fn 13"The five employees over whom Switzer and Male had priority wereBland,Harty, Larkins, Lamprecht, and Angrisam See G C Exh 19"On redirect examination,Switzer testified that he did not believe itnecessary for him to remain in town on August 19 and 20, his off days,because Quigley had "X-ed off"his name on August 17 SAN FRANCISCO-OAKLAND MAILERS'existing dues system of the Union 18 Switzer testified thatapproximately 25 unionmembers joined in this duesprotestOn cross-examination, Switzer testified that KentDuane Jones, who succeeded Grundmann as president inthe latter part of September 1968, "suggested to me if youwould throw that button away I know 15 other guys thatwould do the same thing but he didn't demand, he justsort of hinted that if I was to throw it away he knows 15other guys that would do the same " Switzer also testifiedon cross-examination that Angrisani, a union memberwho worked in the Tribune mailroom, told him that hewas "being knocked off" five extra overtime shiftsbecause he was wearing a button and protesting, and hesaid"thathehadbeenpaying his short dues likeeverybody else, everybody with a button had been payingshort dues "On August 28, Bentley returned Switzer's dues check tohim stating he was not paying the correct amount andthat he would not accept partial payment for his Julydues (G.C Exh 12(a)). The following day, Switzer sent aletteraddressed to union President Grundmann andSecretary-Treasurer Bentley, which reads as follows.IReceived SectBentley's letter of Aug 28/68 withreference to payment of my July 68 duesIn consideration of the various confusing statementsSectBentley has made to me in his letters and phoneconversation, and with reference to the remarks to Rep.Duncan concerning payment of dues I feel that most ofthemembership: are not satisfied that we are getting anhonest count dues wise either on a local level or on anational levelIt is the duty of the officers to carry out the will ofthemembershipAs the new President you have givennew power to the membership but the Sect in hisattempt to thwart the referendum vote is reverting tothe old Smith policies.Icallonyou as President to order a fullinvestigation of Local No. 18 dues situation, and toinvestigate eachmember back to the limits of thestatute of limitations and to call for the services of theman Rep. Duncan spoke of, Auditor of I.T.UJeffersonAlso I would invite that the investigationstart with myselfILet's1put our lownihousel in ordeliand then see where westand on the national level where nearly all of ourmembers feel we are getting a short countIn the event you do not take this action as requestedIwill contact Sect Cloud directly, and get a petition ofmy fellow members to demand this action of theDepartment of JusticeSwitzer's testimony continues as follows On August 30,Quigley, the chapel chairman, and Grundmann, the unionpresident, asked him if he would resign from the UnionSwitzer testified he refused, telling them, "[he] wouldnever sign a resignation paper from the Union that I wasgoing to stay in the Union and see if I could keep themhonest."Male testified that he, too, was asked byQuigley if he would resign from the UnionOn Saturday, August 31, Quigley asked Switzer andMale if they wanted to work on Monday, September 2,which was Labor Day, a legal holiday 19 When they wereoffered this overtime, Switzer testified Quigley told themthatPresidentGrundmann had been notified by theInternationalTypographicalUnion officials to return"Switzer testified that he gave buttons to Quigley, the chairman, whostated that the president and secretary-treasurer had requested themSecretary-Treasurer Bentley received five buttons37Male and Switzer to the overtime listMale and Switzerworked on Labor Day, a so-called "triple shift" day forthem since Monday was their off day, in addition to beinga legal holiday which pays double the day or night rate sothat they received triple pay or $96 45 for this 7-hour dayshift on September 2, Labor Day 20Switzer testified that on Saturday, September 7,Quigley told him and Male that they were again "knockedoff' the overtime list, stating that "he had been orderedto take us off the overtime list " Switzer testified thatwhen he told Quigley he could not understand this actioninview of President Grundmann's order on August 31,that he and Male be returned to the overtime list, Quigleyreplied that Secretary Bentley had ordered their names tobe removed from the overtime list "because our dues werestillnot paid up in full " Switzer testified he was off theovertime list from September 7 to 14Switzer and Male were not assigned any overtime workonMonday, September 9, Tuesday, September 10, orThursday, September 12, although they were available.Switzer testified that on September 12, the Tribuneprinted a "special circular" which required "extra menover and above the regular crew . ."See GeneralCounsel's Exhibit No 20 21 Switzer testified that he hadpriorityover all the mailroom employees who workedovertime on Monday, September 9 22 Switzer testified thatfor Tuesday, September 10, he had priority over Norton,Johnson, Kerr, Jdilliams, Westervelt and Holtzclaw, all ofwhom worked overtime on that date. Switzer testified thathe had priority over ten men who worked overtime onThursday, September 12, and that he was not offered theopportunity to work overtime on that date although henotifiedQuigley he was available 23Switzer testified that he sent a check on September 12,to Bentley, paying his dues in full and so notified Quigleyon September 13 That same afternoon about 4 p.m ,Quigley assigned him overtime and he worked overtime onthenight shift that same night, September 13Maletestified to the same effect.2'Male, the other alleged discrimtnatee, corroboratedSwitzer's testimonyin all its salientaspects.He testifiedthatQuigley told Switzer and him on August 17, that"Rocky [Bentley] had knocked us off the overtime list andthat we weren't going to get back on until we paid theduesthatRockywantedandwehadtelephoneconversations about it 21 And so, we said we weren't aboutto do that and so he said - well, he is going to make anexample of us guys and meaning Switzer and myself.""See G C Exh 17, Section 23, p 17"See Section 3 of G C Exh 17"G C Exh 20 which is for the weekending September 14, is notcomplete as the secondsheet of thisovertime list is missingRespondent'switnessQuigley, who has custodyand control of this list,testified he hasnot been able to find the second sheet of the September7 to 14 list"Switzer namedthe followingNassau,Quigley,Wyatt, Kerr, Clarke,Johnson,Williams,Westervelt,and Holtzclaw He testifiedthat he hadpriority forovertime workover all the above-namedmen for the weekbeginningSeptember 7"The followingworked overtimeon September 12 Nassau, York,Sowaal,Kerr,Olson, Clark,Westervelt,Mendiblez, Hansen,Hale, andWoodward"Switzer andMale, receivedletters from Bentley, secretary-treasurer of,theUnion, acknowledging receipt of their paymentin full for all duesowing by themThese lettersare attachedas AppendicesB and C at theend of this Decision See also Resp Exh I, Switzer's covering letter datedSeptember 12, forwardinghis dues payment"This is anunmistakable reference to the telephone conversations Maleand Switzerhad withBentley regarding their dues Seesupra 38DECISIONSOF NATIONALLABOR RELATIONS BOARDMale also testified that he had priority over all themailroom employees who had worked on August 20,September 9, 10, and 12 but on those days when overtimework was available,he did not work because he was notassignedany overtime.16Male testified that his andSwitzer'snames "reappeared" on the overtime list onSaturday, August 31, when Grundmann ordered it, whichaccounted for their working on Labor Day, September 2.However, continues Male's testimony, Quigley told himon Saturday, September 7, in the presence of Switzer, that"Rocky had taken over, that Grundmann had fallen apart,that Rocky had taken over the duties, was sort of takingover the duties of president, too, because Grundmann wasso weak and that he [Bentley] had ordered us back off theovertime list."Male concluded this phase of his testimonyby stating that Quigley did not ask him on Saturday,September 7, to work on either September 9, 10, or 12.However, when he mailed his dues in full on September12, he was assigned overtime work on September 13. Oncross-examination,Male testified "as soon asthe- theokay came from Rocky Bentley" that "immediately"thereafter he was assigned overtime work.Bentley, the Union's secretary-treasurer, denied that hecaused Switzer and Male's names to be removed from theovertime list or that he threatened Switzer that thosemembers who persisted in paying dues based on scalewould get only 5 days of work a week.Quigley, the chapel chairman, denied he told Switzerand Male on August 17, or at any other time, that he hadbeen instructed by Bentley to remove their names fromthe overtime list or when he assigned them overtime onLabor Day that he was putting them back on the overtimelist.='Quigley testified that the overtime lists for Augustand September were "destroyed" approximately 4 to 6weeks after their removal from the bulletin board.There is considerable testimony as to whether Quigley"read" the noticeMale and Switzer wrote to theTribune's mailroom foreman on August 17, notifying himtheywere being denied overtime and that they wereavailable for overtime.When Quigley was shown thisnotice (G.C. Exh. 7) by counsel for the Respondent andasked if he "recognized" it, he answered: "I am cognizantof this here and I have, I believe seen this a previous timeintheOakland Tribune mail room. I saw it on theforeman's desk on Saturday night, August 17th. I didn'tthoroughly read it as I am reading it now, I glanced atit."He went on to testify that he knew what it said "inthe essential idea of the writing, I understand glancing atit."On cross-examination he testified: "I saw it. I did notthoroughly read it. I glanced at it . . . . I didn't read itthoroughly. I looked at it. I didn't study it." He admittedthat he knew Male would be available that week on thebasis of looking at the letter stating:"Iwould say on mypast experiences I would, yes." Then Quigley contradictedhimself when he was asked if, when he looked at thatletter,he knew Male and Switzer were available for thefollowing week, he answered: "No, because I didn't readand study the letter I glanced at it and that was it. Irecognized the fact that he had written something andwhen you are approached on all sides by the business ofthis particular type job, you don't thoroughly go througheverything in that particular respect."Quigleydid,however, admit Male spoke to him about this notice to"Seesupra"The witness used the term that their names were both"removed" andput back on the overtime list,"to describe the facttheywere passed over,although there was no physical removal from the list of their names.the foreman on August 17, but later he denied it.38 Whenhe was asked on direct examination if he understood thatMale would be available for overtime, his answer was:"No, he would not. As far as I could understand, hewould not be available." When he was asked " Why" hereplied: "Well, first of all, there was no overtime and Iwould assumehere,and alsofrom my memory, that hewouldn'tbe in town . . . . there was no overtime on thatMonday ... so nobody would be working." When he wasasked specifically whether Switzer on August 17, told himthat he would be available and wanted the overtime thefollowing week on his days off, Quigley answered, "No."Quigley testified that with respect to the letter datedAugust 17, to the foreman of the Tribune, that it was puton the foreman's desk, at a time when the foreman wasnot workingas he wasoff on Saturday night. Quigley'stestimony continues as follows: "This letter was thereforelaid on hisdesk for him when he would get back thereMonday.Igo inand out of the office quite often and Ilooked at this laying on top of his desk, which was onSaturday,August 17."Quigley concluded his directexaminationby testifying that the reason that they werenot offered overtime was because he"assumed" they didnot care to work overtime on Monday and Tuesday, their"off days" and furthermore, he was never notified theywere available for overtime on Monday and Tuesday,August 19 and 20, and Monday and Tuesday, September9 and 10.Respondent's ContentionsRespondent'scounselcontendsthattheGeneralCounsel's representative has failed to show an impropermotive on the part of the Union when Switzer and Maledid not work on the 5 days alleged in the complaint.Moreover, Respondent argues, credence should be giventoBentley'sstatementthathehadneverissuedinstructionstoQuigley to have Switzer andMaleeliminatedfrom the overtime list, which denial wascorroboratedbyQuigley.Furthermore,arguesRespondent'scounsel,SwitzerandMalewerenotavailable on the days on which they were alleged to havebeendeniedovertimework."Finally,Respondentconcludes, there is no convincing evidence that Quigleyknew Switzer and Male were available for overtime workas it has not been shown Quigley read their August 17thletter of availability addressed to the mailroom foreman.The General Counsel's representative, on the otherhand, contends the alleged discriminatees were deniedovertime work because of their concerted efforts to changethe Union's existing dues structure which protest took theform of withholding part of their dues and running theirown candidate for president of the Union. Moreover, it isclaimed that Bentley and Quigley knew Switzer and Malewere the leaders of a protest group critical of the duescollection system, and because of this, they were punished"The firsttwo lines of Male's notice to the foreman reads as follows.Ihereby notifythe foremanof the Oakland Tribune thatIam available,willing and able to coverany Monday or Tuesday overtime shifts."The mere act of passing over the names of Switzer and Male on theovertime list was a violationof the Act.Local 12, OperatingEngineers,113 NLRB 655, 662.Assumingarguendo.which is contrary to the findingmade herein, that Switzer and Male did not make knowntheir availabilityfor overtimework,this defense is without merit.Under the particularcircumstances of this case any such noticeto the Unionwould have been afutile gestureThe law compels no man to do a uselessact.N.L R B. v/A.M. Local 504.203 F.2d 173, 176 (C.A. 9), citingN.L R B v.Swinerton,202 F.2d 511 (C.A 9), cert. denied 346 U.S. 814 SAN FRANCISCO-OAKLAND MAILERS'39by being deprived of their allocable share of overtimeworkCredibilityThere are here presented mutually exclusive storieswhich require the resolution of pure questions of fact. Toresolve these questions of whether Switzer and Male weredeprived of their allocable share of overtime work andwhether the Respondent Union's motivation was legal orillegal,considerationmust be given to circumstantial aswell as direct evidence. It is well recognized that a findingof discriminationmust frequently rest on inference, asdirect evidence of intention to violate the Act is rarelyobtainableFurthermore, it is well established that reliefshould not be denied because thereis anabsence of directevidence, a party has recourse to and may rely uponcircumstantial evidence which is relevant to resolving theissues 30The Respondent's counsel urges that the testimony ofBentley and Quigley denying that they acted to depriveSwitzer and Male of overtime work, should be credited.This denial raises an issue of credibility which is resolvedin favor of the versions told by Switzer and Male. BentleyandQuigley's testimony has been considered in thecontext of the foregoing recital of facts, their demeanor onthe witness stand observed, the record has been analyzed,the inferences to be drawn therefrom and it is concludedthat their testimony denying that Switzer and Male werediscriminatorily refused overtime work does not meritbelief, for the reasons hereinafter explicated.Male andSwitzer appeared to be sincere and truthful witnesses. Theevents related by them follow logically and are consistentwith attendant circumstances. The impression that SwitzerandMale were testifying truthfully became a convictionwhen their stories were not substantially shaken by ablecounselfortheRespondentwho vigorously andthoroughly cross-examined themOn the other hand, Quigley's testimony was evasive,inconsistent and contradictory to the point of strainingone's credulity. In particular, Quigley's self-serving denialthatheknew the substantive contents of Male andSwitzer's August 17 letter of availability to the mailroomforeman is of such doubtful verity that it is rejected on alldisputedmatters relevant to the probativeissues in thisproceeding.J1Judge Learned Hand inDyer v. MacDougall,201 F.2d265, 269 (C A 2), stated-[demeanor] evidence may satisfy the tribunal, not onlythat the witness' testimony is not true, but that thetruth is the opposite of his story, for the denial of one,who has a motive to deny, may be uttered with suchhesitation, discomfort, arrogance, or defiance, as to giveassurance that he is fabricating, and that, if he is, thereisno alternative but to assume the truth of what hedenies.Discussion and ConclusionsInasmuch as Section 8(b)(2) and (a)(3) are interrelated,itisnecessary to analyze both sections together.J2 Fromsuch examination, it seems clear that it is an unfair laborpractice for a labor organization or its agents to cause orattempt to cause an employer to discriminate against an"HartsellMills Co v N L R B.,I I I F.2d 291,293 (C A4);N L R BvPiedmontWagon& MfgCo, 176 F.2d 695 (C A 4)."ShattuckDenn Mining Corp v N L.R B,362 F 2d 466,471 (C A 9)employee in violation of Section 8(a)(3) in regard to hireor tenure of employment or any term or condition ofemployment. In determining whether discrimination fallswithinthestatutorycondemnation, it is the "truepurpose" or "real motive" that constitutes the test." If theimproper motive can be adequately demonstrated, theBoard and the Courts will look to the alleged reason andhold it to be unlawful." Settled law establishes that,subject to one sharply defined exception," the power of auniontodiscriminate in employmentmay not besanctioned nor may an employee be subjected to jobdiscrimination. The legislative history of Section 8(b)(2)shows that Congress sought to eliminate union abuses ofcontrol over employment 36 This policy is endorsed by theInternationalTypographicalUnion's "Book of Laws"which provides 31Laying off a situation holder and employment ofanother journeyman as extra to perform work to whichthe situation holder's priority and competency entitlehim is prohibited.78In the often citedRadio Officers' Unioncase,3' theUnited States Supreme Court stated that "the policy oftheAct is to insulate employees' jobs from theirorganizational rights."°0 In that case, the Union violatedSection 8(b)(2) when, pursuant to an agreement with theemployer, it moved a union member to last place on theseniority list because he became delinquent in the paymentof union dues In that proceeding, as in the case at bar,there was no union security provision, the Supreme Courtstated. "Thus Secs 8(a)(3) and 8(b)(2) were designed toallow employees to freely exercise their right to joinunions, be good, bad or indifferent members, or abstainfrom joininganyunionwithoutimperilingtheirlivelihood" This precept is particularly applicable whereunion members engage in protected concerted activity asdid Switzer and Male, when they withheld part oflthetrdues"Sections 8(b)(2), (1), and7 providein pertinentpart thatSec 8(b) It shall be an unfairlabor practicefor alabor organization orits agents-(I) to restrainor coerce (A) employeesin the exerciseof the rightsguaranteed in section 7(2) to cause or attemptto cause anemployer todiscriminate againstan employee in violationof subsection (a)(3) or todiscriminate againstan employee with respect to whom membership in such organization hasbeen denied or terminated on some ground other than his failure totender the periodic dues and the initiationfeesuniformly required as acondition of acquiring or retainingmembership,#M*t:Sec 7Employees shall have the rightto self organization, to form, join,or assist labor organizationsand to engageinother concertedactivitiesfor the purposeof collectivebargaining or other mutual aid orprotection,"Local 357,TeamstersvN L R. B ,365 U.S 667, 675"N L R B v Local 405.Biscuit & CrackerWorkers.222 F 2d 573, 577(C. A.2),N L R BvMechanics EducationalSociety.222 F.2d 429 (C A6), enfg. 109 NLRB 838"Namely, permitting a union through a valid union security agreementtocompel payment of union dues, which is not applicable in thisproceeding, as the collective-bargaining agreement betweenthe Union andTribune newspaper did not contain a union security clause."House Rep.No 245, 80th Cong 1st Sess p 34, Sen Rep No 105,80th Cong IstSess pp6, 7, 21 and 22;House ConferenceRep 510, 80thCong ,1stSession,p. 44, 93 Cong Rec 3837, 4135, 4191, 4193, 4432,4886,4887, SenRep 986, part. 3, 80th Congress, 2nd Sess , p 52"Article Vil, Page 104, G C Exh 18"See G.C Exh.18, the Union's "Bookof Laws," at p 102-104 withrespect to overtime'RadioOfficers' Union v N L R B,347 U S. 17"Id at 40"Id at 40 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a meansof protesting42 the Union'sdues structure.43Absenta unionsecurity clause, which is thesituation inthisproceeding,"no other discrimination aimed atencouraging employees to.stay in goodstanding in aunioniscondoned."14 Thus, Switzer and Male were deniedovertime work, to which they were entitled, for no reasonother than their concerted protected activities.Theultimateandmotivatingcausalreasonforthisdiscriminatory treatment was their aggressive exercise oftheir Section 7 rights to participate fully in the affairs oftheirUnion They had antagonized the union hierarchy byimportuning their fellow union members to loin with theminan effort to reform what they considered the Union'sexcessive and unfair dues structure This dissent of SwitzerandMale and their some dozen fellowunionmemberstook the form of withholding a portion of their dues andnot only running their own candidate for president of theUnion but also defeating the administration's nominee JSThe record reveals that this conduct provoked the unionofficialsand the discriminz tion that followed stemmedfrom these protected activities °" It is found, therefore,that the Union was motivated by proscribed reasons whenitdeprived and denied Switzer and Male overtime workonAugust 20, September 9, 10, and 12, thus violatingSection 8(b)(2) of the Act " The Union's agents, Bentleyand Quigley, also restrained and coerced the mailroomemployees in violation of Section 8(b)(1)(A) by showingitsmembers what might happen to them if they opposeditsofficials, by demonstrating the power of the Union toprotect the job security of its members at the expense ofothers toward whom it was not kindly disposed.It is clear that "mutual aid" and concerted activities, asspecified in Section 7 of the Act, included the right ofSwitzer and Male to criticize the union leadership and itsdues policies and to support the candidacy of anotherunion member for elective office without fear of reprisal.i8Accordingly, it was a violation of the Act for the Unionto deprive them of overtime work because they engaged inconcerted activitieswhich Section 7 was designed toprotect.49Congress has clearly expressedthe intentionto "protect the rights of unionmembersto discuss freelyand criticize the managementof their unions and the conduct;of their officers," by preventingunion officials from usingtheirdisciplinary powers to punish those who dare toquestion and complain.50.Moreover,itissettled lawthata unionviolates Section 8(b)(2) and (1)(A) of theAct, ifitcauses anemployeeto losejob benefits inorder to punishor retaliate against him for protesting"Id"CfTracyTowing Line, Inc,166 NLRB No 9"Id at 41-42"On cross-examination, Bently referred to Switzer and Male as theleaders of the "$160 75" club"An improper motive must be a cause without which the discrimmateeswould not have been deniedovertimeN L R B v NeuhoffBrosPackers,Inc,398 F.2d 640, 647 (C A 5)"The allegation in the complaint that Switzer and Male were deprived ofovertime work on August 19, is dismissed as the uncontradicted testimonyshows there was no overtime work available on that date See page 36,supra"N L R B v Bowman Transportation,Inc ,314F 2d 497, 498 (C A. 5)CfLocal 6.BrewersandMolestersUnionvN L R B,301 F 2d 216,218-223 (C A8),Local 138.Operating EngineersvN L R B,321 F 2d130, 136 (C A 2)"CfInterboro Contractors,Inc..157NLRB 1295, enfd 388 F 2d 495(C A.2),NL R B v Plastilite Corp,375 F 2d 343, 346-347 (C A 8), G& W Electric SpecialtyCo,154 NLRB 1136"Salzhandler vCaputo,316 F 2d 445, 448 (C A 2) SeeGiordani vUpholsterers Union,403 F 2d 85 (C A 2)the Union's policies or questioning the official conductof its agents.So long as the activity is protected bySection 7, there can be no justification for a union makingit the occasion for discriminatory treatment of its members.,Dissidentunionmembersmay subsidize propaganda,distributebroadsides,supportintraunionpoliticalmovements and in any other way further their cause or thatof other members whom they wish to win to their side.Such activities may be prejudicial and detrimental to thoseunion officialswhom they oppose, it may embarassand disparage them but the statute forbids union officialsto discriminatorily retaliate againstmembers for suchprotected activities.51For all of the foregoing reasons,the Respondent Union violated Section 8(b)(2) and (1)(A)of the Act by knowingly and discriminatorily denyingSwitzer and Male overtime work to which they were entitledand for which they were available.52SeeIronWorkers,Local 444,174NLRB No. 164 involvingdiscrimination in assigning overtimeCONCLUSIONS OF LAWThe Respondent Union, by denying, depriving andrefusing to give overtime work to Switzer and Male in thecourse of administering the contract with The TribunePublishing Company, restrained or coerced them in theexercise of their rights under Section 7 to engage inconcerted activities for their mutual aid and protection,and caused or attempted to cause the Oakland Tribune todiscriminate against them in violation of Section 8(a)(3),therebyengaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(l)(A) and(2), and Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it shall be recommended that itceaseanddesist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct. It shall be recommended that the Respondent makeSwitzer and Male whole for any loss of overtime pay theymay have suffered as a result of Respondent havingcaused the said discriminatees to be deprived of overtimeemployment and overtime pay for August 20, September9, 10, and 12, 1968, by payment to them of a sum ofmoney, plus interest," equal to that which they wouldhave earned as employees of The Tribune PublishingCompany on the aforementioned dates. No recovery isprovided for Switzer and Male's not working on overtimeon August 19, as there was no overtime worked by anymailroom employee on that day.Itwill be recommended also that the Order contain aninjunction against any form of restraint or coercion by theRespondent It shall, therefore, be recommended that theRespondent be ordered to cease and desist fromcausingor attempting to cause The Tribune Publishing Company,or any other employer, as defined in the Act, within theirjurisdictional and geographical area, to deprive employeesof overtime work to which they are entitled on a priority"N L R B v Local 12, ILWU.378 F 2d 125, 129 (L A 9), cert denied389 U S 846, Lummus CovN L R B.339 F 2d 728, 734 (C ADC ),N L R B v FergusonCo ,337 F.2d 205,207 (C A 5),certdenied 380U S 912"Local 12,Operating Engineers.113 NLRB at 662-663"IsisPlumbing&Heating Co.138NLRB 716, F WVoolworthCompany,90 NLRB 289 SAN FRANCISCO-OAKLAND MAILERS'basis and for which said employees are available, except inaccordance with the provisions of Section 8(a)(3) of theAct.Accordingly,upontheforegoingfindingsandconclusions and on the entire record in the case, it isrecommended pursuant to Section 10(c) of the Act,issuance of the following:ORDERRespondent, San Francisco-OaklandMailers'UnionNo. 18, International Typographical Union, its officers,agents, and representatives, shall:1Cease and desist from:(a)Restraining or coercing employees of The TribunePublishing Company or any other employer, within theirjurisdiction and geographical area, in the exercise of therights guaranteed in Section 7 of the Act."(b)Discriminatorily depriving or denying AlfredW.Switzer and George Male, or any other employee, of theirallocable, full and equal overtime work to which they areentitled and for which they are available.(c) In any like or related manner restraining or coercingemployees in the exercise of any right guaranteed inSection 7 of the Act, except to the limited extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the Act.ss2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Alfred Switzer and George Male forlosses they sustained as the result of the Respondent'sdiscrimination against them, computing the amounts duein the manner set forth in the section of this Decisionentitled "The Remedy."(b)Post at its business offices in San Francisco,California, and usual membership meeting places, copiesof the attached notice marked "Appendix A."56 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 20, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbytheRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Mail sufficient signed copies of the attached noticemarked "Appendix A," to the Regional Director forRegion20 for posting by The Tribune PublishingCompany at its Oakland, California, newspaper plant, inplaceswhere notices to its mailroom employees arecustomarily posted, if said Company is willing to do so.Copies of said notice, to be furnished by the RegionalDirector of Region 20, shall, after being duly signed byauthorized representatives of the Respondent, as indicated,"Local 327,Teamsters,173 NLRB No. 220."The Respondent Union in a recent case, 172 NLRB No 252, wasfound to have made threats and taken disciplinary action(citations, finesand threats of citation)in violation of Section 8(b)(I )(B) of the Act"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "TheRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United States Court ofAppeals,Enforcing an Order" shall be substitutedfor the words "aDecision and Order "41be forthwith returned to said Regional Director for suchposting.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 20, in writing, within10 days from the date ofthisOrder, what'steps it has takento comply herewith "APPENDIX ANOTICE TO ALL MEMBERS OF SAN FRANCISCO-OAKLANDMAILERS'UNIONNo.18,INTERNATIONALTYPOGRAPHICAL UNIONPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT deny or deprive any person overtimework because of that person's exercise of the rightsguaranteed to him in Section 7 of the National LaborRelations Act.WE WILL pay Alfred Switzer and George Male anysums due them arising out of our depriving them ofovertime work.SANFRANCISCO-OAK LANDMAILERS'UNION No.18, INTERNATIONALTYPOGRAPHICAL UNION(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.APPENDIX BSeptember 16, 1968RE. DuesPaymentSeptember 12, 1968Dear Al:Thisletterwillacknowledgereceiptoftheabove-captioned subject.Specifically I am in receipt of your personal checkfor $52.47 which is payment for July dues on a totalearnings report of $854.53.Iam also in receipt of your personal check for$29.88 which is payment for August dues on a totalearnings report of $402.37.If I can be of any further assistance to you, pleasefeel free to call upon me at any time. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDHave a good day.above-captioned subject.Fraternally,Specifically, I am in receipt of your personal checkK. "Rocky" Bentley707 dated July 1968 in the exact amount of $45.93, andSecretary-Treasureryour personal check 711 dated August 1968 in the exactamount of $33.38.APPENDIX CEnclosed please find the weekly earnings reports forJuly and August and the correct computation of moniesSeptember 20, 1968owed for union dues for each month. Please be advisedthat a $.62 shortage has occurred and I assume thatJohn Quigley has collected same at this date.RE: Dues PaymentIfthere is some doubt or anxiety as to theJulyanddifferentialor if I can be of any further assistance1968please feel free to call upon me any time.AugustHave a good day.Respectively andDear George:Fraternally,This edict will serve toacknowledge receiptof yourK. "Rocky" Bentleypayment in the total amountof $79.11 pertinentto theSecretary-Treasurera